Citation Nr: 0611929	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
elbow traumatic arthritis with instability, and status post 
carpal tunnel and decubital tunnel release.

2.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to February 1946.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision by the Waco Department of Veterans 
Affairs (VA) Regional Office.  This case was before the Board 
in July 2004, when the Board granted the veteran's motion to 
advance his appeal on the Board's docket, and remanded the 
case to the RO for further development.  

The issue of entitlement to a rating in excess of 30 percent 
for bronchial asthma is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The veteran's service connected left (minor) upper extremity 
disability is manifested by X-ray-confirmed arthritis with 
limitation of motion that is less than to a compensable 
degree (but nonetheless painful motion), and by paresthesias 
and decreased grip strength characteristic of moderate 
incomplete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The veteran's service connected left upper extremity 
disability warrants a combined 30 percent rating based on a 
formulation of 20 percent for neurological impairment (under 
Code 8516) and 10 percent for arthritis with painful motion 
(under Code 5003).   38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
(Codes) 5003, 5010, 5205-5215, 8516 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
the right to timely content-complying notice and proper 
subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice via August 2003, January and July 
2004, and January and May 2005 correspondence from the RO, 
and in a February 2006 supplemental statement of the case 
(SSOC), specifically including that he was to provide any 
additional evidence he had pertinent to his claim.  The 
February 2006 SSOC provided the full text of the regulation 
implementing the VCAA.  Specifically, all the correspondence, 
and the February 2006 SSOC, informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  He 
was advised that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran has had ample 
opportunity to respond/supplement the record, and the claim 
was subsequently reviewed by the RO.  (See February 2006 
SSOC).  

Regarding the duty to assist, the Board directed additional 
development in July 2004.  The development (to include VA 
examination) has been completed and the additional evidence 
was considered by the RO.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(Vet. App. Mar.3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  By 
inference, in an increased rating claim complete proper 
notice would include notice regarding the effective date of 
any potential award.  Here, the veteran was not provided such 
notice.  However, he is not prejudiced in this decision by 
the lack of such notice as it does address effective date 
issues.  In the process of implementing this decision the RO 
will have the opportunity to address any effective date 
notice deficiency.  

Background

Essentially, the veteran contends that his left elbow 
traumatic arthritis with instability, and status post carpal 
tunnel and decubital tunnel release produces greater 
impairment than is reflected by the current 20 percent 
rating.  Service medical records reveal that he sustained a 
traumatic left elbow injury during service in 1945.  In 
February 1947, the RO granted service connection for left 
elbow arthritis, rated 10 percent.  In September 1996, the 
veteran underwent left carpal tunnel release and left 
decubital tunnel release.  In an August 1997 decision, the RO 
recharacterized the disability as left elbow traumatic 
arthritis with instability, and status post carpal tunnel and 
decubital tunnel release (based on then current clinical 
findings); and assigned the current 20 percent rating.  The 
veteran's claim for an increased rating for the left elbow 
disability was received by VA in May 2000.  The evidence of 
record establishes that the veteran is right hand dominant.  

On VA examination in July 2000, the veteran denied any 
trouble with his left elbow until three years prior to the 
examination, when he began experiencing numbness in his left 
hand fingers, and burning and itchiness around the left 
elbow.  He reported that due to those symptoms he saw a 
physician who diagnosed left carpal tunnel syndrome.  He 
underwent carpal tunnel release surgery, after which the 
numbness of the lateral left fingers improved.  Problems with 
tingling and numbness continued, however, and "it was not 
like it used to be before."  He denied left elbow pain 
during the day, but at night had pain rated at 7 on a scale 
of 1 to 10.  He took Naproxen for relief of the left elbow 
symptoms.  He stated that the symptoms prevented him from 
lifting heavy items.  Yard work or working on his car 
aggravated the left elbow pain.  On examination, there was 
slight swelling on the medial side of the veteran's left 
elbow, and tenderness was noted.  Flexion of the left elbow 
was from zero to 120 degrees, with no pain.  Left forearm 
supination was from zero to 85 degrees, with no pain; and 
left forearm pronation was from zero to 80 degrees, with no 
pain.  Sensory disturbance was noted on all fingers of the 
left hand.  X-rays showed old fracture in the elbow joint, 
with surgical clips and calcific density along the radial 
side, and the soft tissue was unremarkable.  The diagnosis, 
in pertinent part, was left elbow traumatic arthritis, status 
post carpal tunnel release and left decubital tunnel release 
with residuals still seen.  

On VA orthopedic examination in March 2002, the veteran 
complained of chronic left elbow pain, particularly during 
the night, and difficulty lifting or using his left hand.  He 
stated that he had daily flare-ups of left elbow pain 
precipitated by any form of left arm use.  He had difficulty 
performing household tasks and yard work due the left elbow 
condition.  He did not use of any type of brace.  Examination 
revealed that range of motion of the left elbow was from zero 
to 135 degrees on flexion, supination was from zero to 80 
degrees, and pronation was from zero to 75 degrees.  
Dorsiflexion of the left wrist was from zero to 55 degrees, 
palmar flexion was from zero to 70 degrees, radial deviation 
was from zero to 10 degrees, and ulnar deviation was from 
zero to 40 degrees.  X-rays showed degenerative joint disease 
of the left radial head, as well as post-surgical changes 
consistent with previous surgery.  The diagnosis was 
traumatic arthritis of the left elbow, worsening with age; 
status post left ulnar nerve translocation; and debridement 
of the elbow joint and carpal tunnel release on the left.  

On contemporaneous VA peripheral nerves examination, the 
veteran complained of paresthesias in the left ulnar 
distribution.  He reported that loss of mobility of his arms 
slowed his household chores and yard work.  The examiner 
noted that the specific nerve involved was the left ulnar 
nerve.  Examination revealed no muscle atrophy, but showed 
decreased left hand grip strength.  The veteran was able to 
oppose his thumb to all fingertips.  Pressure over the carpal 
tunnel failed to elicit any disturbance of the median nerve.  
The diagnosis was left ulnar neuropathy treated with ulnar 
nerve translocation, with recurring paresthesias in the 
fourth and fifth digits, decreased left hand grip strength, 
and status post carpal tunnel surgery on the left wrist, 
currently asymptomatic.  

In a September 2002 written statement, the veteran reported 
that his left elbow and wrist problems seriously limited his 
activities, and he could lift a maximum of ten pounds with 
his left arm.  He stated that it was no longer possible to 
perform chores around his house, and he continued to 
experience numbness in his fingers, and pain and weakness in 
his left arm from the elbow to the wrist.  

On VA examination in August 2003, the veteran again 
complained that left upper extremity pain precipitated by 
activity.  He denied any additional loss of function.  
Examination of the left elbow revealed that flexion was from 
zero to 140 degrees, supination of the forearm was from zero 
to 80 degrees, and pronation was from zero to 75 degrees.  
Dorsiflexion of the left wrist was from zero to 60 degrees, 
palmar flexion was from zero to 70 degrees, radial deviation 
was from zero to 20 degrees, and ulnar deviation was from 
zero to 40 degrees.  X-rays showed post-surgical changes, and 
an anchor screw and surgical clips along the ulnar posterior 
aspect.  Advance degenerative arthropathy was seen, as well 
as marked joint space narrowing involving the radial humeral 
articulation, with associated spurring involving the radial 
head and proximal ulna.  Heterotopic well-corticated bone was 
seen around the elbow joint, compatible with superimposed 
degenerative arthropathy.  The diagnosis was status post 
dislocation of the left elbow, with residuals manifesting as 
chronic pain in the joint, and radiologic evidence of 
advanced degenerative and post surgical changes within the 
joint area.  

On VA orthopedic examination in December 2005, the veteran 
complained of "giving way" of the left elbow, and left 
elbow stiffness and pain.  There were no acknowledged 
episodes of dislocation or subluxation, locking episodes, or 
effusion.  The veteran reported flare-ups of left elbow 
symptoms every two to three weeks, of one to two day's 
duration, during which he was unable use his left wrist or 
move his left elbow without pain.  Examination revealed that 
left elbow flexion was from zero to 145 degrees, with no 
reported additional limitation of motion on repetitive use.  
Pronation of the left forearm was from zero to 80 degrees, 
with pain, and reduced to 50 degrees on repetitive use.  
Supination was from zero to 70 degrees, with pain, reduced to 
60 degrees on repetition.  Ulnar deviation of the left wrist 
was from zero to 15 degrees, with pain, reduced to 10 degrees 
on repetition.  Radial deviation was from zero to 20 degrees, 
with pain, and with no reported additional limitation of 
motion on repetitive use.  Dorsiflexion of the left wrist was 
from zero to 45 degrees, with pain, reduced to 30 degrees on 
repetition.  Palmar flexion was from zero to 60 degrees, with 
pain, reduced to 50 degrees on repetition.  X-rays revealed 
the surgical and "significant" degenerative changes 
involving predominantly the lateral aspect of the left elbow.  
The examiner reported that the left upper extremity disorders 
did not result in incapacitating episodes.  Left elbow and 
left wrist pain, stiffness, weakness, and instability were 
noted as the predominant left elbow symptoms.  There were no 
reported episodes of locking, dislocation, or subluxation; 
and effusion was not demonstrated.  The examiner expressly 
noted that no median nerve symptoms were found, and the 
examiner stated, "[w]ithout resorting to speculation I 
cannot express an opinion as to the degree to which pain 
could limit function during flare-ups or on use."  As to the 
effects the left elbow/wrist disability on the veteran's 
daily activities, the symptoms impeded exercise and sporting 
activities; they had a moderate to severe effect on household 
chores, shopping, recreation, and traveling; and the effect 
on bathing, dressing, toileting, and grooming was described 
as mild to moderate.  

Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his left elbow/left wrist is considered the minor 
(upper) extremity.  
The veteran's left elbow disability involves arthritis, 
which, when established by X-ray findings (as is the case 
here), may be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003 
and Code 5010.  

Limitation of flexion of the minor forearm (elbow) is rated 
noncompensable when limited to 110 degrees, 10 percent when 
limited to 100 degrees, 20 percent when limited to 90 
degrees, 20 percent when limited to 70 degrees, 30 percent 
when limited to 55 degrees, and 40 percent when limited to 45 
degrees.  38 C.F.R. 
§ 4.71a, Code 5206.

Additionally, a 10 percent rating is warranted when extension 
of the forearm of the minor upper extremity is limited to 45 
degrees, and a 20 percent rating requires that extension be 
limited by 75 degrees.  When extension is limited to 100 
degrees a 30 percent rating is warranted, and a 40 percent 
rating requires that extension be limited to 110 degrees..  
38 C.F.R. § 4.71a, Code 5207.  

A 20 percent rating may also be assigned when forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Code 5208.  

Limitation of supination of the minor upper extremity to 30 
degrees or less is rated 10 percent; and limitation of 
pronation of the arm is rated 20 percent when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation.  38 C.F.R. § 4.71a, Code 5213.  

Normal motion of an elbow is from zero degrees extension to 
145 degrees of flexion, zero to 80 degrees of forearm 
pronation, and zero to 85 degrees of forearm supination.  38 
C.F.R. § 4.71, Plate I.  (Normal ranges of wrist motion are 
also illustrated in 38 C.F.R. § 4.71, Plate I.).  

Diagnostic Code 8516, for paralysis of the ulnar nerve, 
provides that complete paralysis of the minor extremity 
warrants a 50 percent evaluation with such symptoms as the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  Incomplete paralysis of the ulnar nerve of the 
minor extremity that is severe warrants a 30 percent 
evaluation; moderate warrants a 20 percent evaluation; and 
mild warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Code 8516.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.  

As the service connected left upper extremity encompasses 
both orthopedic and neurological pathology, he is entitled to 
consideration of both neurological and orthopedic rating 
criteria, and if orthopedic and neurological symptoms are 
non-duplicative, he is entitled to separate ratings for the 
orthopedic and neurological manifestations of the disability.  
See Esteban, supra; see also 38 C.F.R. § 4.14.  

Addressing first the orthopedic symptoms shown, these consist 
essentially of X-ray confirmed arthritis, which is rated 
based on limitation of motion of the affected part.  The 
ranges of motion shown on the various examination do not 
reflect limitation that is compensable under any of the 
applicable criteria (outlined above).  However, as motion has 
been described as painful (on examination), together with the 
X-ray findings such limitation establishes entitlement to a 
10 percent (but no higher) rating under Code 5003.   

Addressing next the neurological symptoms of the disability, 
it is noteworthy that ever since the carpal tunnel release 
surgery neurological impairment shown has included sensory 
disturbances/paresthesias in the fingers and weakened 
grip/strength.  Examiners have determined that there is 
involvement of the ulnar, but not the median, nerve.  
Findings reflective of a disability picture reflective of 
complete paralysis of the ulnar nerve (as outlined in the 
criteria, above) or consistent with severe incomplete 
paralysis of the ulnar nerve have not been described.  The 
overall ulnar nerve disability presented (by the sensory 
changes and weakened grip/strength is one consistent with 
moderate incomplete paralysis of the nerve, warranting a 20 
percent rating under Code 8516.  

When the 20 percent rating for neurological impairment is 
combined with the 10 percent rating for orthopedic 
impairment, the result is a 30 percent combined rating for 
the service connected disability of the left upper extremity.  
38 C.F.R. § 4.25.

The Board has also considered the possibility of still a 
still higher rating under other relevant criteria; however, 
there is no evidence of ankylosis (Code 5205); flail joint 
(Code 5209); nonunion of the radius and ulna (Code 5210); 
nonunion in the lower half of the ulna (Code 5211); nonunion 
in the upper half of the radius (Code 5212); such that would 
warrant rating the disability under those Codes.  38 C.F.R. § 
4.71a.


ORDER

A 30 percent combined rating (based on a formulation of 20 
percent under Code 8516 and 10 percent under Code 5003) is 
granted for the veteran's service connected disability of the 
left upper extremity, subject to the regulations governing 
payment of monetary awards.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, in 
the July 2004 remand the Board directed that the veteran be 
scheduled for a VA respiratory examination should current 
medical records suggested a worsening of his asthma 
condition.  A VA respiratory examination was performed in 
December 2005, and the examination report includes a note by 
a VA registered respiratory therapist indicating that 
pulmonary function tests (PFTs) were performed.  However, the 
report does not include the numerical PFT findings; in 
particular it failed to include Forced Expiratory Volume 
(FEV-1) and Forced Vital Capacity (FVC) percentages that are 
necessary for a complete evaluation of an asthma condition 
under applicable Diagnostic Code 6602.  In written argument 
submitted in April 2006, the veteran's representative noted 
the same deficiency in the December 2005 examination report, 
and opined that "[t]his aspect of the appeal will need 
further development."  The Board agrees, and in light of the 
noted deficiency of the December 2005 VA respiratory 
examination report, further development of medical evidence 
is necessary.  

Finally, the nature of the veteran's service-connected 
bronchial asthma suggests that he may be receiving ongoing 
related treatment and/or evaluations.  Reports of such 
treatment may include information pertinent to the claim for 
an increase rating.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice regarding the effective dates of 
any potential awards consistent with the 
guidance of the Court in Dingess/Hartman, 
Supra.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bronchial asthma from December 2005 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of any VA 
treatment (not already of record) for 
bronchial asthma since December 2005.  

3.  The RO should obtain a copy, if 
possible, of the numerical PFT findings 
(FEV-1 and FVC percentages) that were not 
included in the December 2005 VA 
respiratory examination report.  If such 
cannot be obtained, the RO should arrange 
for the veteran to be afforded another VA 
respiratory disorders examination to 
determine the current severity of his 
bronchial asthma.  The veteran's claims 
folder, and a copy of the pertinent 
rating criteria, must be reviewed by the 
examiner in connection with the 
examination.  The findings/studies must 
be sufficiently complete to allow for 
rating under all pertinent criteria 
(i.e., current PFTs must be performed, 
with FEV-1 and FVC percentages included, 
with the examination report).  

4.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


